Case 3:20-cv-00658-LAB-MSB Document 3 Filed 04/03/20 PageID.190 Page 1 of 3



     MONIKA Y. LANGARICA (SBN 308518)(mlangarica@aclusandiego.org)
 1   JONATHAN MARKOVITZ (SBN 301767)(jmarkovitz@aclusandiego.org)
     KIMBERLY GRANO (SBN 328298)(kgrano@aclusandiego.org)
 2   BARDIS VAKILI (SBN 247783)(bvakili@aclusandiego.org)
     DAVID LOY (SBN 229235)(davidloy@aclusandiego.org)
 3   ACLU FOUNDATION OF SAN DIEGO &
     IMPERIAL COUNTIES
 4   P.O. Box 87131
     San Diego, CA 92138-7131
 5   Telephone: (619) 398-4493
 6   Counsel for Plaintiff-Petitioners
     Additional Counsel Listed on Last Page
 7

 8                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
 9

10   ISSIS YOSELIN ZELAYA SAGASTUME,                             '20CV0658 LAB MSB
                                                        Case No. ________________
     et. al.,
11
                     Plaintiff-Petitioners,
12                                                      NOTICE OF RELATED CASE
           v.
13
     GREGORY J. ARCHAMBEAULT, San
14   Diego Field Office Director, Immigration
     and Customs Enforcement, et. al.
15
                     Defendant-Respondents.
16

17

18   TO THE CLERK, DEFENDANT-RESPONDENTS, AND COURT:
19         PLEASE TAKE NOTICE that under CivLR 40.1(f) and (g), the above-
20   captioned case is related to Habibi v. Barr, No. 3:20-cv-00618-BAS-RBB (S.D.
21   Cal.). The cases meet all three factors under CivLR 40.1(g) because they both involve
22   individuals detained in the custody of Immigration and Customs Enforcement
23   (“ICE”) in the Otay Mesa Detention Center (“Otay Mesa”) who are seeking release
24   due to the risks posed by COVID-19 and a potential outbreak of the virus in ICE
25   detention, including Otay Mesa, where a staff member recently tested positive for the
26   virus. The same factual questions regarding the nature of the virus, the risks posed in
27   ICE detention, the lack of appropriate measures taken by ICE and Otay Mesa in
28   response, and the physical structures and daily operations of Otay Mesa. In addition,
Case 3:20-cv-00658-LAB-MSB Document 3 Filed 04/03/20 PageID.191 Page 2 of 3



 1   the same legal question, whether the due process rights of ICE detainees are violated
 2   by their continued detention in ICE custody, must be resolved in both cases.
 3          Habibi arises out of a motion for release in light of COVID-19, made in the
 4   context of a petition for review to the Ninth Circuit Court of Appeals by a detainee
 5   in ICE custody at Otay Mesa. The Court of Appeals converted the motion into a
 6   petition for writ of habeas corpus and transferred the matter to this district. Habibi
 7   raises the question whether an ICE detainee in Otay Mesa should be released due to
 8   the impact of COVID-19 and the urgent risks it poses to individuals in confined
 9   settings.
10          Similarly, this case involves two ICE detainees at Otay Mesa who seek their
11   release due to the risks COVID-19 poses to their health and safety. Plaintiff-
12   Petitioners in this case submit substantial evidence regarding the structure of Otay
13   Mesa, the nature of ICE’s response to COVID-19 in Otay Mesa, and the daily
14   operations of and current situation in Otay Mesa, as well as expert evidence regarding
15   the virus and the particular risks it poses to individuals in carceral settings such as
16   Otay Mesa. Even for the two Plaintiff-Petitioners in this case detained at the Imperial
17   Regional Detention Facility, many of the legal issues and facts regarding the nature
18   of the virus, including heightened risks posed by the virus in confined settings,
19   overlap.
20          In light of the substantial evidence submitted by Plaintiff-Petitioners in support
21   of the petition and application for temporary restraining order in this matter,
22   assigning the cases to the same court will significantly conserve judicial economy. It
23   will also reduce the risk of two judges in the same district making contradictory
24   factual findings or legal conclusions regarding whether the nature of COVID-19 and
25   ICE’s response, including in Otay Mesa, necessitates the release of certain Otay Mesa
26   detainees.
27
28
                                                 2                   NOTICE OF RELATED CASE
Case 3:20-cv-00658-LAB-MSB Document 3 Filed 04/03/20 PageID.192 Page 3 of 3



 1                                                  Respectfully submitted,
 2
     DATED: April 3, 2020                           ACLU FOUNDATION OF SAN
 3                                                  DIEGO & IMPERIAL COUNTIES
 4
                                                    s/ Bardis Vakili
 5                                                  BARDIS VAKILI
 6                                                  Attorney for Plaintiff-Petitioners
 7
 8
 9
10   Additional Counsel for Plaintiff-Petitioners
11
     DAVID C. FATHI (WA SBN 24893)(dfathi@aclu.org)**
12   EUNICE H. CHO (WA SBN 53711)(echo@aclu.org)**
     JOSEPH LONGLEY (jlongley@aclu.org)**
13   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     NATIONAL PRISON PROJECT
14   915 15th St. N.W., 7th Floor
     Washington, DC 20005
15   Telephone: (202) 548-6616
16   STEPHEN B. KANG (SBN 292280)(skang@aclu.org)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
17   IMMIGRANTS’ RIGHTS PROJECT
     39 Drumm Street
18   San Francisco, CA 94111
     Telephone: (415) 343-1198
19
     MICHAEL TAN (NY SBN 4654208)(mtan@aclu.org)*
20   OMAR C. JADWAT (NY SBN 4118170)(ojadwat@aclu.org)**
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
21   IMMIGRANTS’ RIGHTS PROJECT
     125 Broad St., 18th Floor
22   New York, NY 10004
     Telephone: (212) 549-2660
23
     GABRIEL ARKLES (NY SBN 4391918)(garkles@aclu.org)**
24   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     LESBIAN GAY BISEXUAL TRANSGENDER & HIV PROJECT
25   125 Broad St., 18th Floor
     New York, NY 10004
26   Telephone: (212) 549-2660
27   *admitted pro hac vice
     **application for pro hac vice forthcoming; practice limited to federal courts
28
                                                3                   NOTICE OF RELATED CASE
